Case 1:20-cv-00528-CG-N Document 7 Filed 11/20/20 Page 1 of 1          PageID #: 37




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

AUSTIN J. RAPPUHN,                        )
                                          )
          Plaintiff,                      )
                                          )
vs.                                       )   CIVIL ACTION NO. 20-528-CG-N
                                          )
PRIMAL VANTAGE COMPANY,                   )
INC., et al.,                             )
                                          )
          Defendants.                     )

                                      ORDER

      The fictitious parties set out in Plaintiff’s Complaint are hereby STRICKEN

because fictitious party pleading is not generally recognized under the Federal

Rules of Civil Procedure. See, e.g., Fed.R.Civ.P. 10(a); 28 U.S.C. § 1441(a); Rommell

v. Automobile Racing Club of America, Inc., 964 F.2d 1090, 1098 n. 14 (11th Cir.

1992); Weeks v. Benton, 649 F.Supp. 1297, 1298 (S.D.Ala. 1986).1

      DONE and ORDERED this 20th day of November, 2020.

                                   /s/Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE




      1 Rule 15 of the Federal Rules of Civil Procedure governs amendment of the
pleadings should the plaintiff discover additional parties against whom he wishes to
assert claims. Plaintiff is further advised that the Court allows a reasonable period
of time to add parties and amend the pleadings once the discovery process begins.
